Order, Supreme Court, New York County (Helen E. Freedman, J.), entered on or about June 20, 2003, which granted defendants’ CPLR 3211 (a) motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff recording artists sue to recover damages allegedly occasioned by defendant recording companies’ release of certain of their recordings for transmission over the Internet in digital format. The documentary evidence, however, demonstrates conclusively that plaintiffs contracted away any rights they had to the subject recordings, without reservation, and, indeed, expressly conveyed, in each of the governing contracts entered into with defendants, the right to exploit the subject recordings by any method, including methods unknown at the time of contracting (see Greenfield v Philles Records, Inc., 98 NY2d 562 [2002]). These arm’s length contracts are entirely dispositive of plaintiffs’ various claims. Concur—Tom, J.P., Andrias, Sullivan, Ellerin and Sweeny, JJ. [See 1 Misc 3d 250.]